IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Luzerne County Council and Samuel M.        :
Sanguedolce, in his official capacity       :
as Luzerne County District Attorney,        :
                   Appellants               :
                                            :   No. 1088 C.D. 2021
              v.                            :
                                            :   Argued: October 21, 2021
Luzerne County Board of Elections;          :
Denise Williams, in her official capacity   :
as Chair of the Luzerne County Board        :
of Elections; Missy Thomas, in her          :
official capacity as Vice-Chair of the      :
Luzerne County Board of Elections;          :
Richard Nardone, in his official capacity   :
as Member of the Luzerne County             :
Board of Elections; Kathryn Roth, in her    :
official capacity as member of the          :
Luzerne County Board of Elections; and      :
Audrey Serniak, in her official capacity    :
as Member of the Luzerne County             :
Board of Elections                          :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                     FILED: October 28, 2021


            Luzerne County Council and Samuel M. Sanguedolce, in his official
capacity as District Attorney of Luzerne County (collectively, Appellants), appeal
from the order entered by the Court of Common Pleas of Luzerne County on
September 23, 2021, denying their petition for preliminary injunction in a matter
arising under the Pennsylvania Election Code.1
                              Factual and Procedural History
               In February 2021, former Luzerne County District Attorney Stefanie
Salavantis announced her intent to seek a vacant seat on the bench of the Luzerne
County Court of Common Pleas, and to resign from the Office of Luzerne County
District Attorney. Former District Attorney Salavantis submitted her resignation, and
a legal vacancy was created for the Office of Luzerne County District Attorney on
March 25, 2021. At that time, former District Attorney Salavantis had nearly three
years remaining on her four-year term.
               Two days earlier, on March 23, 2021, Governor Tom Wolf signed into
law the Act of March 23, 2021, P.L. 323, No. 7 (Act 7 of 2021), which became
effective immediately and amended section 1404 of The County Code,2 16 P.S.
§1404, setting forth the mechanism for succession in the Office of District Attorney
whenever a vacancy occurs, and further defining the length of term of the appointed
successor to that office. According to this amended version of section 1404, if a
vacancy occurs in the Office of District Attorney:

               the judges of the court of common pleas shall, upon a
               showing that the first assistant district attorney satisfies the
               requirements of [section 1401 of The County Code, 16 P.S.
               §]1401, appoint the first assistant district attorney to fill the
               office of district attorney and to discharge the duties of the
               district attorney until the first Monday in January following
               the next municipal election occurring not less than ninety
               days after the occurrence of the vacancy.
      1
          Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§2600-3591.

      2
          Act of August 9, 1955, P.L. 323, as amended, 16 P.S. §§101-3000.3903.



                                                2
16 P.S. §1404.
             The prior version of section 1404 provided that, for a county of the Third
Class (like Luzerne County), the judges of the court of common pleas were
empowered to choose any “competent person” who, once appointed, would serve as
district attorney for the “balance of the unexpired term” of office of the person he or
she replaced. Formerly 16 P.S. §1404; see, e.g., In re Appointment of District
Attorney, 756 A.2d 711, 713 (Pa. Cmwlth. 2000) (en banc).
             Samuel M. Sanguedolce, Appellant herein in his official capacity, was
serving as First Assistant District Attorney under former District Attorney Salavantis.
On March 25, 2021, the judges of the Court of Common Pleas of Luzerne County
appointed First Assistant District Attorney Sanguedolce to fill the legal vacancy, and
he began performing the duties of District Attorney at that time.
             Shortly after District Attorney Sanguedolce assumed his office, a dispute
arose as to the timing of when the next election should be held for the Office of
Luzerne County District Attorney, and for what length of time the winner of that
election should serve. Subsequently, the Luzerne County Board of Elections and its
members (Appellees) determined that (1) the next “municipal election” would be in
November 2021, and the political parties can nominate candidates without the need of
a primary election pursuant to section 993 of the Election Code, added by the Act of
August 26, 1953, P.L. 1479, 25 P.S. §2953; (2) an election for the Office of Luzerne
County District Attorney should be held in November 2021, and (3) the person
elected in November 2021 would serve the balance of the term of former District
Attorney Salavantis, and an election for the Office of District Attorney for a full four-
year term will occur in the normal course in 2023.



                                           3
              In response, Appellants filed a complaint on August 10, 2021, seeking
declaratory and injunctive relief and a writ of prohibition to prevent Appellees from
holding an unlawful and ultra vires election for the Office of Luzerne County District
Attorney on November 2, 2021, for a truncated two-year term. Appellants also filed
a petition for preliminary injunction,3 seeking to preliminarily enjoin Appellees from
moving forward with the November 2021 election. Appellants raised two separate
and distinct issues in the court of common pleas that, although related to the same
office, are independent of each other and must be evaluated separately.                     First,
Appellants sought to preliminarily enjoin Appellees from conducting an


       3
         A party seeking a preliminary injunction bears a heavy burden of proof. Applicants for a
preliminary injunction must meet all of the following criteria:

                  (1) the injunction is necessary to prevent immediate and
                      irreparable harm that cannot be compensated adequately by
                      damages;
                  (2) greater injury would result from refusing the injunction than
                      from granting it, and, concomitantly, the issuance of an
                      injunction will not substantially harm other interested parties
                      in the proceedings;
                  (3) the preliminary injunction will properly restore the parties to
                      their status as it existed immediately prior to the alleged
                      wrongful conduct;
                  (4) the party seeking injunctive relief has a clear right to relief and
                      is likely to prevail on the merits;
                  (5) the injunction is reasonably suited to abate the offending
                      activity; and,
                  (6) the preliminary injunction will not adversely affect the public
                      interest.

SEIU Healthcare Pennsylvania v. Commonwealth, 104 A.3d 495, 502 (Pa. 2014); see also Summit
Towne Centre, Inc, v. Shoe Show of Rocky Mount, Inc., 828 A.2d 995, 1001 (Pa. 2003) (reiterating
preliminary injunction criteria). “Because the grant of a preliminary injunction is a harsh and
extraordinary remedy, it is to be granted only when and if each [factor] has been fully and
completely established.” Pennsylvania AFL-CIO by George v. Commonwealth, 683 A.2d 691, 694
(Pa. Cmwlth. 1996).



                                                  4
“unconstitutional election” for the Office of Luzerne County District Attorney for a
shortened two-year term, instead of the constitutionally mandated four-year term.
Second, Appellants sought to preliminarily enjoin Appellees from conducting a de
facto “special election” for the Office of Luzerne County District Attorney in
November 2021, instead of November 2023, following a municipal primary election
in which the voters could participate.
                The full bench of the Luzerne County Court of Common Pleas recused.
Senior Judge Shenkin of the Court of Common Pleas of Chester County (referred to
hereinafter as the “trial court”) was appointed to hear the matter.
                On September 7, 2021, Appellees filed preliminary objections to the
complaint, alleging that both Appellants lacked the capacity to sue and standing to
bring this lawsuit. On September 16, 2021, Appellants filed their opposition to
Appellees’ preliminary objections and also filed a reply brief in further support of
their petition for preliminary injunction.4
                On September 23, 2021, the trial court heard oral argument, via video
conference, on both Appellees’ preliminary objections and Appellants’ petition for
preliminary injunction. Later that same day, the trial court entered an order denying
Appellants’ petition for preliminary injunction. On October 1, 2021, the trial court
entered an order overruling Appellees’ preliminary objections. On October 4, 2021,
Appellants filed a timely appeal of the order denying their petition for preliminary
injunction. On October 12, 2021, the trial court submitted a Pa.R.A.P. 1925(a)
Opinion in support of its decision.
                The trial court found that Appellants failed to demonstrate a clear right
to relief and the likelihood of prevailing on the merits. It found that a plain reading of

      4
          None of these filings are part of the record before us.



                                                    5
section 1404 of The County Code, 16 P.S. §1404, resolved the matter. Specifically,
the trial court reasoned:

             There was a vacancy in the office of the District Attorney.
             The person appointed to fill that office serves only until the
             first Monday in January following the next municipal
             election occurring more than 90 days from the date the
             vacancy occurred. Ergo, the legislature must have intended
             for the office of the District Attorney to be filled at that
             municipal election as the terms of the persons elected at that
             election commence that same first Monday in January
             following that election. If plaintiffs do not prevail, that is
             exactly what will happen here; a person will be elected on
             November 2, 2021, to the office of District Attorney and
             will take that position on January 3, 2022.

(Trial Ct. Op. at 4 (footnote omitted).)
             With regard to whether a preliminary injunction is necessary to prevent
immediate and irreparable harm, the trial court discerned no harm to Appellants if the
November 2, 2021 election is held. The trial court reasoned that “even if the election
is . . . unconstitutional, no harm occurs until the person elected takes office in
January, 2022” and that Appellants’ “entitlement to a final injunction can be
determined by that time.” Id. at 3. On the other hand, reasoned the trial court, “if
there is no election and it is determined that [Appellants] are not entitled to relief,
very significant injury will have been caused as there would then appear to be no
person holding the office of District Attorney and no existing provision for filling that
void.” Id. at 3-4.
             On appeal, there are two issues for our consideration:


          1. Did the trial court err in refusing to preliminarily enjoin the
             Luzerne County Board of Elections from conducting an


                                            6
                unlawful and ultra vires election for the Office of Luzerne
                County District Attorney for a truncated two-year term in
                direct violation of the four-year term mandated by Article
                IX, Section 4 of the Pennsylvania Constitution,[5] Section
                401[6] of [T]he County Code, and Section 3.03(B) of the
                Luzerne County Home Rule Charter[7]?

            2. Did the trial court err in refusing to preliminarily enjoin the
               Luzerne County Board of Elections from conducting a de
               facto “special election” for the Office of Luzerne County
               District Attorney on November 2, 2021, where the
               Pennsylvania Constitution, the Election Code, the recently
               amended Section 1404 of [T]he County Code, the Luzerne
               County Home Rule Charter, and established caselaw make
               clear that the next lawful election for the Office of Luzerne
               County District Attorney must be held in November 2023
               following a municipal primary election in which the voters
               could select candidates?

(Appellants’ Br. at 7-8.)
                                            Discussion
                We review the denial of a request for a preliminary injunction for an
abuse of discretion. Summit Towne Centre, 828 A.2d at 1000 (citing Maritrans GP,
Inc. v. Pepper, Hamilton & Scheetz, 602 A.2d 1277, 1286-87 (Pa. 1992);
Bloomingdale’s By Mail, Ltd. v. Department of Revenue, 518 A.2d 1203, 1204 (Pa.
1986)). More particularly, we must affirm the determination of the trial court if there
are “any apparently reasonable grounds” to support the trial court’s conclusion with




      5
          PA. CONST. art. IX, §4.

      6
          16 P.S. §401.

      7
          Luzerne County Home Rule Charter §3.03(B).



                                              7
respect to the availability of injunctive relief.          Id.    As our Supreme Court has
explained:

              [W]e recognize that on an appeal from the grant or denial of
              a preliminary injunction, we do not inquire into the merits
              of the controversy, but only examine the record to
              determine if there were any apparently reasonable grounds
              for the action of the court below. Only if it is plain that no
              grounds exist to support the decree or that the rule of law
              relied upon was palpably erroneous or misapplied will we
              interfere with the decision of the [trial court].

Id. (emphasis added) (quoting Roberts v. Board of Directors of School District of City
of Scranton, 341 A.2d 475, 478 (Pa. 1975)). The “scope of review in preliminary
injunction matters is plenary.” Warehime v. Warehime, 860 A.2d 41, 46 n.7 (Pa.
2004).
              “Apparently reasonable grounds” for the denial of relief are present
where the trial court properly finds that any of the “essential prerequisites” for a
preliminary injunction have not been established. Summit Towne Centre, 828 A.2d at
1001. The parties properly offer thorough argument upon each of the prerequisites
for a preliminary injunction; however, the primary focus of the analysis, as was the
case in the trial court below, is whether Appellants have established a “clear right to
relief” and are “likely to prevail on the merits.” SEIU, 104 A.3d at 502; see supra
note 3. This element is our focus as well.
              1.      Date of the “next municipal election”
              We begin with Appellants’ second issue, as this was the matter more
directly addressed in the trial court’s opinion.8 The thrust of Appellants’ position is

       8
         As the trial court noted, due to the time constraints and unique procedural posture of this
case, the trial court was not presented with a thorough statement of the issues that Appellants
(Footnote continued on next page…)

                                                 8
that the reference in section 1404 of The County Code to “the next municipal election
occurring not less than ninety days after the occurrence of the vacancy,” 16 P.S.
§1404 (emphasis added), is intended to mean the municipal election that will occur in
November 2023, following the municipal primary election that will occur earlier that
year. “At its core,” Appellants emphasize, this issue “centers on what the phrase the
‘next municipal election,’ means” in section 1404 of The County Code. (Appellants’
Br. at 29.)
               For authority, Appellants rely upon section 604 of the Election Code,
which provides that “[t]here shall be a [m]unicipal primary preceding each municipal
election” and that “[c]andiates for all offices to be filled at the ensuing municipal
election shall be nominated at the [m]unicipal primary.” 25 P.S. §2754. Under this


(continued…)

planned to raise in this appeal. Following Appellants’ filing of a notice of appeal on October 6,
2021, this Court issued an order dated October 7, 2021, which, inter alia, directed the trial court to
prepare and transmit an opinion pursuant to Pa.R.A.P. 1925(a) to this Court no later than October
12, 2021, and directed Appellants to file a Statement of Issues to be Presented on Appeal by
October 13, 2021. (Order, 10/7/2021, ¶¶1-2.) As the trial court noted, Appellants filed with the
trial court a Concise Statement of Errors Complained of on Appeal simultaneously with their filing
of the appeal; however, the statement was “of no value” to the trial court in drafting its opinion “as
it does not specify any error . . . but only states in the most broad and general terms that [the trial
court] erred in failing to grant the relief requested” by Appellants. (Trial Ct. Op. at 1-2.) The trial
court noted that such a nonspecific statement would ordinarily result in a finding of waiver of all
appellate issues, but “[u]nder the circumstances of this expedited appeal,” the trial court did not
believe that Appellants “will be deemed to have waived any issues nor should they be,” and
“[p]resumably the Statement of Issues to be Presented on Appeal will be more specific.” Id. at 2
n.1. We agree that, in light of the constrained procedure necessitated by this appeal, Appellants
have not waived the issues that they presently pursue. And, indeed, Appellants’ Statement of Issues
to be Presented on Appeal in this Court is more specific in identifying the errors alleged.
Unfortunately, a consequence of this procedural posture is that the trial court was left without the
benefit of that specificity, and some matters at issue before us were not directly addressed in the
trial court’s opinion. As such, we are required to make certain inferences with respect to the trial
court’s reasoning in denying Appellants’ requested relief.



                                                  9
section, Appellants assert, any “municipal election” must necessarily be preceded by
a municipal primary. For precedential support, Appellants cite the 1941 decision of
our Supreme Court in O’Neill v. White, 22 A.2d 25 (Pa. 1941), wherein a vacancy in
the Office of Register of Wills of Westmoreland County occurred in August 1941,
ahead of the November 1941 municipal election. Id. at 26. Because the Election
Code at the time mandated that all candidates of political parties be elected at primary
elections, and because the vacancy occurred too late to elect a candidate at a primary
that year, the Supreme Court held that the “conditions precedent” to the nomination
had not occurred, and, thus, “no election to fill that office can be held at the
Municipal election of November 4, 1941.” Id. at 27. Appellants additionally contend
that another 1941 decision, Watson v. Witkin, 22 A.2d 17 (Pa. 1941), employed the
same reasoning. (Appellants’ Br. at 31 (citing Watson, 22 A.2d at 24).) Likewise, in
the instant case, because it is too late to hold a municipal primary election this year,
Appellants argue that the “next municipal election” referenced in section 1404 of The
County Code must necessarily be the municipal election that will occur in November
2023, which will be preceded by a municipal primary election in May 2023.
             Appellees respond that the instant case falls squarely within a section of
the Election Code that was adopted in 1953 to deal precisely with circumstances in
which time constraints prevent a candidate from being nominated through the
primary process. Section 993(a) of the Election Code, provides, in relevant part, as
follows:

             In all cases where a vacancy shall occur for any cause in an
             elective public office . . . at a time when such vacancy is
             required by the provisions of the Constitution or the laws of
             this Commonwealth to be filled at the ensuing election but
             at a time when nominations for such office cannot be made
             under any other provision of this act, nominations to fill
             such vacancies shall be made by political parties in

                                          10
             accordance with party rules relating to the filling of
             vacancies by means of nomination certificates in the form
             prescribed in section [994 of the Election Code, added by
             the Act of August 26, 1953, P.L. 1479, 25 P.S. §2954] . . . .

25 P.S. §2953(a) (emphasis added).
             Appellees argue that the process envisioned by section 993(a) of the
Election Code is “extraordinarily common” and uncontroversial. (Appellees’ Br. at
18.) It is precisely what occurred here, Appellees assert, where a “place-holding
appointee’s term is set to expire” and the Board of Elections had “no choice but to
place that appointee’s office on the November municipal ballot.”             Id. at 26.
Appellees further argue that section 993(a) of the Election Code renders the precedent
cited by Appellants—O’Neill and Watson—irrelevant, inasmuch as those decisions
preceded the adoption of section 993 by 12 years. Id. at 23.
             Upon review, we agree with Appellees that Appellants have not
established that the “next municipal election” referenced in section 1404 of The
County Code must occur in 2023, and that Appellants therefore have failed to
demonstrate a clear right to relief for purposes of obtaining a preliminary injunction.
Section 1404 of The County Code sets forth the procedure for filling the vacancy that
arose when former District Attorney Salavantis resigned from her office. Then-First
District Attorney Sanguedolce was appointed to “fill the office of district attorney and
to discharge the duties of the district attorney,” and he is to do so “until the first
Monday in January following the next municipal election occurring not less than
ninety days after the occurrence of the vacancy.” 16 P.S. §1404.
             Section 1404 does not refer to a municipal primary election. It refers to
the “next municipal election.” The Pennsylvania Constitution speaks to the date of
such an election. Article VII, Section 3 of our Constitution, entitled “Municipal



                                          11
election day; offices to be filled on election days,” provides, in relevant part, that
elections for county officers “shall be held on the municipal election day; namely the
Tuesday next following the first Monday of November in each odd-numbered
year . . . .”   PA. CONST. art. VII, §3 (emphasis added). Thus, it is plain that a
“municipal election” is the election occurring in November of each odd-numbered
year, not the primary election occurring in the preceding May.
                Appellants’ proposed interpretation of “next municipal election,” as that
phrase appears in section 1404 of The County Code, meets several insurmountable
obstacles.      Even setting aside the constitutional definition highlighted above,
Appellants’ statutory and precedential authority is unpersuasive. Again, the “core” of
this issue, Appellants contend, is interpreting “what the phrase the ‘next municipal
election’ means” in section 1404 of The County Code. (Appellants’ Br. at 29.)
Appellants, in essence, argue that this phrase necessarily must refer to both the
municipal primary election in May and the municipal general election in November.
However, Appellants’ reliance upon section 604 of the Election Code, 25 P.S. §2754,
to support that proposition is unpersuasive. That section refers to the “municipal
primary” and the “municipal election” separately; they necessarily are different
elections. Yet, section 1404 of The County Code expressly refers to one but not the
other.     One must ignore the plain statutory language to interpret the phrase
“municipal election” in section 1404 of The County Code as including both the
“municipal election” and the “municipal primary” identified in section 604 of the
Election Code.
                Of course, Appellants’ argument is that there can be no municipal
election without a municipal primary. But, as Appellees emphasize, this argument
overlooks section 993(a) of the Election Code, 25 P.S. §2953(a), which provides for



                                            12
circumstances in which it is too late to nominate a candidate through a municipal
primary.   It is helpful to break down the operative language of section 993(a),
alongside the statutory sections that are relevant to each part in the context of this
case. Section 993(a) of the Election Code provides that: (1) where a vacancy occurs
in an elective public office “at a time when such vacancy is required by . . . the laws
of this Commonwealth to be filled at the ensuing election,” i.e., when a vacancy in
the office of district attorney must be filled at the next municipal election under
section 1404 of The County Code; (2) “but at a time when nominations for such
office cannot be made under any other provision of this act,” i.e., when the vacancy
arises at a time when the municipal primary required by section 604 of the Election
Code cannot be held; then (3) “nominations to fill such vacancies shall be made by
political parties in accordance with party rules relating to the filling of vacancies by
means of nomination certificates.”        25 P.S. §2953(a).      This section clearly
demonstrates that Appellants are incorrect in concluding that the only permissible
path to a municipal election is through a municipal primary election. Moreover, the
Supreme Court’s 1941 decisions in O’Neill and Watson do not lend support to
Appellants’ view, as they predated the adoption of section 993(a) of the Election
Code by approximately 12 years. If the current year was 1941, then Appellants
would surely be correct. In 2021, however, section 993(a) of the Election Code
provides for the present circumstance.
             As it concerned the timing of the “next municipal election” referenced in
section 1404 of The County Code, the trial court opined that “situation is quite
simple,” and that Appellants could prevail only through “a very strained reading of
that section.” (Trial Ct. Op. at 4.) On the straightforward account of section 1404,
the trial court reasoned, a vacancy in the office of district attorney occurred; that



                                          13
vacancy was to be filled at the next municipal election occurring more than 90 days
from the date of the vacancy; and that municipal election is the one to be held on
November 2, 2021. Id. We agree with the substance of that reasoning.
              In light of the foregoing analysis of the relevant constitutional provision,
applicable statutes, and cited case law, we find no error in the trial court’s
determination that Appellants failed to establish a “clear right to relief” and that they
are “likely to prevail on the merits” of their contention that the next municipal
election identified in section 1404 of The County Code must occur in 2023 rather
than the present year. SEIU, 104 A.3d at 502. Thus, the trial court had “apparently
reasonable grounds” for the denial of Appellants’ requested injunctive relief on this
point. Summit Towne Centre, 828 A.2d at 1000. Accordingly, with respect to this
issue, we affirm the trial court’s decision declining to enjoin the November 2, 2021
election.9
              2.      Length of the term of office
              In their alternate issue, Appellants contend that the trial court should
have enjoined the upcoming election because District Attorney Sanguedolce will hold

       9
          The Concurrence would rely exclusively upon a provision of Luzerne County’s Home Rule
Charter, discussed infra, to resolve this issue, and would not address any provision of the Election
Code. While the Majority would not disagree with the Concurrence’s interpretation of the Home
Rule Charter, the provision that the Concurrence relies upon does not address the central focus of
Appellants’ argument with respect to this issue—that section 604 of the Election Code requires a
municipal primary before a municipal election. Although a municipality that has adopted a home
rule charter may exercise significant powers thereunder, it may only “exercise any powers and
perform any function not denied . . . by statute.” 53 Pa.C.S. §2961. Appellants’ position would
suggest that, under section 604 of the Election Code, Luzerne County is not entitled to conduct a
municipal election without first conducting a municipal primary. The Concurrence does not address
this argument, but as discussed above, section 993(a) of the Election Code does. Thus, contrary to
the Concurrence’s suggestion, it is necessary to analyze the statutory sections upon which the
parties’ arguments rely.




                                                14
only a “truncated two-year term,” (Appellants’ Br. at 18), i.e., the balance of former
District Attorney Salavantis’s term, rather than a new four-year term.10
              Appellants’ argument on this issue is based upon the Pennsylvania
Constitution, a provision of The County Code, and a provision of Luzerne County’s
Home Rule Charter. Under Article IX, Section 4 of the Pennsylvania Constitution,
Appellants stress, “[c]ounty officers . . . shall be elected at the municipal elections
and shall hold their offices for the term of four years.” (Appellants’ Br. at 19-20
(quoting PA. CONST. art. IX, §4).) Similarly, section 401(b) of The County Code
provides that county officers such as district attorneys shall hold their offices “for a
term of four years.” Id. at 20 (quoting 16 P.S. §401(b)). Likewise, Appellants cite a
provision of the Luzerne County Home Rule Charter which provides that “[e]xcept as
may otherwise be provided for in this Charter or applicable law, all terms [for district
attorneys] shall be four years.” Id. (quoting Luzerne County Home Rule Charter
§3.03(B)) (emphasis omitted).
              These provisions do not establish that Appellants have a clear right to
relief and are likely to prevail on the merits of their claim, such that the trial court
was bound to enjoin the upcoming election. The cited provisions amply demonstrate
that district attorneys, in general, serve four-year terms. No one could reasonably
argue to the contrary. But that simple observation does not provide an answer to the
question at issue in this case. The issue here concerns the filling of a vacancy in an
office of district attorney.          Appellants cite Article IX, Section 4 for the

       10
          The trial court did not directly address this issue, likely due to the procedural posture
discussed above. See supra note 8. However, it can be inferred from the trial court’s disposition
that the court concluded that, under section 1404 of The County Code, it was lawful to hold a
municipal election on November 2, 2021, following which District Attorney Sanguedolce would fill
the vacancy left by former District Attorney Salavantis and would serve the balance of her term.
Thus, the trial court declined to enjoin the election.



                                                15
uncontroversial proposition that county officers, including district attorneys, are
generally entitled to four-year terms. But Article IX, Section 4 goes on to state that
“all vacancies shall be filled in such a manner as may be provided by law.” PA.
CONST. art. IX, §4.
               The question becomes whether the “next municipal election,” 16 P.S.
§1404, which we have already concluded is to occur on November 2, 2021, is to be
viewed as an election for a wholly new district attorney with a wholly new term of
office, or whether it is for the filling of the vacancy left by the resignation of the
former district attorney.11
               The “manner as may be provided by law” for the filling of vacancies in
the office of district attorney, PA. CONST. art. IX, §4, is set forth in section 1404 of
The County Code, which we discussed at length above. Unfortunately, section 1404
of The County Code is of minimal assistance in this regard. Although, as noted
above, the former version of section 1404 expressly provided that a competent person
appointed to fill a vacancy in the office would serve as district attorney for the
“balance of the unexpired term,” see, e.g., In re Appointment of District Attorney, 756
A.2d at 713, the statute now calls for a municipal election to fill the vacancy.
Specifically, as noted above, the first district attorney is to be appointed to fill the
office of district attorney “until the first Monday in January following the next
municipal election occurring not less than ninety days after the occurrence of the
vacancy.” 16 P.S. §1404. Although this tells us when the municipal election is to

       11
           If it is the former, then Appellants’ position is strong. However, if it is the latter, then
there is no discernible violation of the Constitution or any law. That is, if we speak of the filling of
a vacancy to serve the balance of the former district attorney’s term, then the term at issue is still
four years—the four years that began the former district attorney’s term. As this would mean that
the county officer in question continues to have a four-year term, there would be no constitutional
infirmity under Article IX, Section 4 of the Pennsylvania Constitution.



                                                  16
occur, it does not tell us whether the individual elected at that municipal election is to
serve a new term of office, or instead the balance of the unexpired term of his or her
predecessor.
               Although section 1404 of The County Code leaves us without an answer
to the question before us, we are not without guidance. Again, we are aided by
another provision of Article IX, Section 4 of the Constitution that Appellants have not
highlighted. After specifying the term of office for county officers, and allowing for
the filling of vacancies as provided by law, Article IX, Section 4 goes on to state a
significant caveat: “Provisions for county government in this section shall apply to
every county except a county which has adopted a home rule charter or an optional
form of government.” PA. CONST. art. IX, §4 (emphasis added). Because Luzerne
County has adopted a home rule charter, it is the sort of county specified in Article
IX, Section 4’s caveat.
               Although section 1404 of The County Code does not provide the answer
we seek, Luzerne County’s Home Rule Charter (Home Rule Charter) does. Section
11.05(H) of the Home Rule Charter provides, in relevant part, as follows:

               If a vacancy on County Council or in the office of
               Controller or District Attorney is declared during the first
               18 months of a term, the appointee shall serve until the
               voters of the County fill the unexpired term at the next
               scheduled municipal primary or municipal general election
               occurring no sooner than the 13th Tuesday after the
               vacancy was declared.

Home Rule Charter §11.05(H) (emphasis added). This provision makes clear that the
municipal election to fill the vacancy at issue in this case (which occurred during the
first 18 months of the former district attorney’s term) is to fill the “unexpired term” of




                                           17
the predecessor.12 Here, that “unexpired term” is the approximately two years that
will be remaining in former District Attorney Salavantis’s term when District
Attorney Sanguedolce takes office in January 2022.13
               The Home Rule Charter lends further support for this view. Section
303(B) of the Home Rule Charter, which Appellants cite for the proposition that
district attorneys serve four-year terms, provides, in relevant part:

               The District Attorney shall be elected at the municipal
               general election in 2011 and every four years
               thereafter. . . . Except as may otherwise be provided for in
               this Charter or applicable law, all terms shall be four years.

Home Rule Charter §3.03(B).
               To the extent that Appellants rely upon this section to emphasize that
district attorneys must always receive four-year terms no matter when they are
elected, it is noteworthy that this section states that this is the case “[e]xcept as may
otherwise be provided for in this Charter . . . .” Id. As noted above, section 11.05(H)
of the same Home Rule Charter otherwise provides for municipal elections to fill a


       12
           One might challenge the authority of the County to provide for this sort of procedure, and
cite 53 Pa.C.S. §2962(a)(11) to invoke the limitation upon home rule charters with regard to “[t]he
procedure for the filling of vacancies in the office of district attorney.” However, section 2962(a)
only precludes uses of a home rule charter that are “contrary to or in limitation or enlargement of
powers granted by statutes” applicable to such municipalities. Id. §2962(a). As discussed above,
the statute that is relevant to the filling of vacancies in the office of district attorney—section 1404
of The County Code, 16 P.S. §1404—does not speak to the issue of whether an individual elected at
a municipal election to fill a vacancy in the office of district attorney is to serve a new term of office
or instead is to serve the balance of the unexpired term of his or her predecessor. As such, the
above-discussed provisions of Luzerne County’s Home Rule Charter, which do speak to that issue,
are not contrary to section 1404 of The County Code.

       13
         We say “when” District Attorney Sanguedolce takes office because he is running
unopposed, rendering it effectively certain that he will prevail in the upcoming election.



                                                   18
vacancy and to serve the unexpired term, which in this case is a period of
approximately two years, rather than four. Moreover, section 3.03(B) of the Home
Rule Charter states that municipal general elections for district attorneys must occur
in 2011 and every four years thereafter, namely 2015, 2019, 2023, 2027, and so on.
If there is a vacancy and it is to be filled at the “next scheduled municipal primary or
municipal general election” pursuant to section 11.05(H) of the Home Rule Charter,
then the term contemplated must be the balance of the predecessor’s unexpired term,
or else this sequence would be disturbed.14
               In sum, it is reasonable to conclude that District Attorney Sanguedolce
is not slated to serve an unconstitutional or otherwise unlawful “truncated two-year
term.” (Appellants’ Br. at 18.) Rather, it is wholly consistent with Article IX,
Section 4 of the Pennsylvania Constitution, all applicable statutes, and Luzerne
County’s Home Rule Charter to conclude that District Attorney Sanguedolce is to be
elected at the next municipal general election to fill the vacancy left by former
District Attorney Salavantis, in accordance with section 1404 of The County Code
and the applicable provisions of Luzerne County’s Home Rule Charter, to serve the
balance of former District Attorney Salavantis’s unexpired four-year term of office.15

       14
           For example, if Appellants were correct that any election to fill a vacancy, say, in 2021,
must result in a new four-year term, then there would be no municipal election for district attorney
in 2023 or 2027, in violation of section 3.03(B) of the Home Rule Charter. Sections 3.03(B) and
11.05(H) of the Home Rule Charter can only be harmonized if we conclude that, upon the
occurrence of the vacancy contemplated in section 11.05(H), a municipal election is to be held,
following which the winner serves the balance of the unexpired term left by the predecessor, until
the January following the next regularly scheduled municipal general election for district attorney
called for by section 3.03(B)

       15
           At oral argument in this matter, there was a suggestion that Appellants would perhaps be
satisfied if the November 2, 2021 election proceeded as planned, but the intended term of office be
altered from two years to four years. There are several reasons why this may not occur. First, the
(Footnote continued on next page…)

                                                 19
               As such, we conclude that Appellants have not established a “clear right
to relief” and that they are “likely to prevail on the merits” of their contention that the
upcoming municipal election must be enjoined on the basis of the intended length of
District Attorney Sanguedolce’s term of office. SEIU, 104 A.3d at 502. As noted
above, we do not have the benefit of the trial court’s precise reasoning on this issue,
but it can be inferred that the trial court concluded that District Attorney Sanguedolce
would be elected to serve the balance of former District Attorney Salavantis’s
unexpired four-year term of office, and we find that this conclusion is supported by
applicable law. Therefore, the trial court had “apparently reasonable grounds” for
refusing to enjoin the November 2, 2021 election, Summit Towne Centre, 828 A.2d at
1000, and we accordingly affirm the trial court’s determination in this regard as well.
               The order of the trial court is affirmed.




                                                    ________________________________
                                                    PATRICIA A. McCULLOUGH, Judge




(continued…)

preliminary injunction requested of the trial court was to enjoin the upcoming election from
occurring at all, and Appellants’ statement of the issues before us is framed in terms of the trial
court’s refusal to preliminarily enjoin the Luzerne County Board of Elections from conducting the
election. That is, the relief requested is to stop the election, not to change its particulars. Second, as
discussed in this opinion, we are not persuaded that Appellants’ view of the issue relating to the
length of District Attorney Sanguedolce’s term of office is meritorious.



                                                   20
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Luzerne County Council and Samuel M.        :
Sanguedolce, in his official capacity       :
as Luzerne County District Attorney,        :
                   Appellants               :
                                            :   No. 1088 C.D. 2021
              v.                            :
                                            :
Luzerne County Board of Elections;          :
Denise Williams, in her official capacity   :
as Chair of the Luzerne County Board        :
of Elections; Missy Thomas, in her          :
official capacity as Vice-Chair of the      :
Luzerne County Board of Elections;          :
Richard Nardone, in his official capacity   :
as Member of the Luzerne County             :
Board of Elections; Kathryn Roth, in her    :
official capacity as member of the          :
Luzerne County Board of Elections; and      :
Audrey Serniak, in her official capacity    :
as Member of the Luzerne County             :
Board of Elections                          :


                                     ORDER


            AND NOW, this 28th day of October, 2021, the September 23, 2021
order of the Court of Common Pleas of Luzerne County is AFFIRMED.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Luzerne County Council and Samuel M. :
Sanguedolce, in his official capacity     :
as Luzerne County District Attorney,      :
                     Appellants           :
                                          :
               v.                         :
                                          :
Luzerne County Board of Elections;        :
Denise Williams, in her official capacity :
as Chair of the Luzerne County Board :
of Elections; Missy Thomas, in her        :
official capacity as Vice-Chair of the    :
Luzerne County Board of Elections;        :
Richard Nardone, in his official capacity :
as Member of the Luzerne County           :
Board of Elections; Kathryn Roth, in her :
official capacity as member of the        :
Luzerne County Board of Elections; and :
Audrey Serniak, in her official capacity :
as Member of the Luzerne County           :   No. 1088 C.D. 2021
Board of Elections                        :   Argued: October 21, 2021



BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED


CONCURRING OPINION
BY JUDGE FIZZANO CANNON                       FILED: October 28, 2021

             I concur in the result only. I agree with the majority’s conclusion to
affirm the Court of Common Pleas of Luzerne County (trial court), but I respectfully
depart from the majority’s analysis of authorities and legal principles I do not believe
are applicable or controlling here.
               Section 11.05(H) of the Luzerne County Home Rule Charter (HRC)
succinctly provides, in pertinent part:
               If a vacancy . . . in the office of . . . District Attorney
               [(DA)] is declared during the first 18 months of a term, the
               appointee shall serve until the voters of the County fill the
               unexpired term at the next scheduled municipal primary or
               municipal general election occurring no sooner than the
               13th Tuesday after the vacancy was declared.

Luzerne Cnty. HRC, § 11.05(H).1 Here, a vacancy was declared less than 15 months
into the term, which will expire following the 2023 election. The application of
Section 11.05(H) makes clear that (1) a replacement DA must be elected in the
November 2021 municipal election; (2) the HRC does not contemplate that a
candidate for replacement DA must first appear on the primary ballot in order for
the municipal election to be effective (for example, a vacancy declared only 13
weeks before a municipal election would necessarily be declared after that year’s
primary election had occurred; moreover, because Section 11.05(H) expressly
distinguishes between a primary and a general election, stating that the voters will
fill a vacancy at whichever type of election first takes place at least 13 weeks after
the vacancy is declared, there is no need to inquire into the meaning of the term
“municipal election” under the Election Code2); and (3) the DA elected will serve
only until the end of the unexpired term, i.e., until the January following the 2023



      1
             The Luzerne County Home Rule Charter can be found online at
https://www.luzernecounty.org/DocumentCenter/View/15003/Revised-Home-Rule-Charter-2017
(last visited Oct. 28, 2021).
      2
          Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§ 2600-3591.
                                            CFC-2
municipal election. Thus, although not cited by the parties or the trial court, Section
11.05(H) fully disposes of all issues.
             The authorities cited by the parties and the trial court are inapplicable.
Under Pennsylvania law, “[a] municipality which has adopted a home rule charter
may exercise any powers and perform any function not denied by the Constitution
of Pennsylvania, by statute or by its home rule charter.” 53 Pa. C.S. § 2961. Luzerne
Cnty. HRC, § 1.06. The constitutional and statutory provisions cited by the parties
do not expressly deny Luzerne County’s power to provide in its HRC for the filling
of vacancies in the office of District Attorney. Therefore, Section 11.05(H) of the
HRC is controlling.
             Further, although I do not believe Section 11.05(H) is inconsistent with
any provision of state law, Section 1.06 of the HRC expressly provides: “The
provisions of this Charter shall supersede any state law which is inconsistent to the
extent of the inconsistency, except where applicable law prevents a home rule
charter from superseding state law.” Luzerne Cnty. HRC, § 1.06. Thus, even if
there were any inconsistency between Section 11.05(H) and any authority cited by
the parties or the trial court, Section 11.05(H) would still control.
             Accordingly, although I agree with the majority’s conclusion that we
should affirm the trial court’s decision, that affirmance should be on the basis of
Section 11.05(H) of the HRC rather than the analysis on which the trial court relied.




                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge




                                         CFC-3